DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/484,939, RCE filed on 10/28/2021, and claim set filed on 09/28/2021.  Claims 1, 3, and 8 are currently amended by Applicant in the claim set filed 09/28/2021.  Claims 1-17 are currently pending in this application. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments filed 09/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamen et al. (US PG Pub No. 2011/0025267).

7.          With respect to claim 1, Kamen teaches:
a charging device (see charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37); and
a contacting unit connected to said charging device (charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36), 
wherein said contacting unit is configured to establish a direct electrical connection between said electric charging station and electrical contacts of a chargeable battery of a container transport vehicle for a charging procedure of the battery (charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36);
a mobile housing having said contacting unit and said charging device arranged together therein (see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36);
(charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36) and said charging device is configured as a mobile unit that is freely transportable to any desired installation site within a terminal (see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36); and
wherein said housing defines an opening through which said contacting unit is selectively movable out of said mobile housing for a charging procedure (see opening from container on truck, see connector/coupling for transferring power from truck/trailer to vehicle, para 30-37).

8.          With respect to claim 2, Kamen teaches:
wherein at least said contacting unit and said charging are arranged on a common carrier element configured to permit said contacting unit and said charging device to be transported together between different installation sites (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

9.          With respect to claim 3, Kamen teaches:
wherein said housing comprises an ISO container that is positionable on a vehicle trailer for transport both within the terminal and outside the terminal (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

10.          With respect to claim 4, Kamen teaches:
wherein said contacting unit is configured to be moved automatically through said opening of said housing for a charging procedure  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

Kamen teaches:
a connector that is connected to said charging device for connecting said charging device to an electric power supply network or to a control unit for activating said charging device and said contacting unit and for incorporation into a fleet management system  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

12.          With respect to claim 6, Kamen teaches:
A container transport vehicle comprising a battery-electric travel drive including a chargeable battery with contacts and a funnel-shaped guide (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36), 
wherein said contacts are arranged in the region of said guide such that, for a charging procedure of said battery, a said contacting unit of an said electric charging station as claimed in is guided said contacts by said guide (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

13.          With respect to claim 7, Kamen teaches:
wherein said container transport vehicle comprises an automatically guided container transport vehicle  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

14.          With respect to claim 8, Kamen teaches:

a container transport vehicle comprising a battery-electric travel drive including a
chargeable battery with electrical contacts and a funnel-shaped guide (see opening from container on truck, see connector/coupling for transferring power from truck/trailer to vehicle, para 30-37; see opening from container on truck, see connector/coupling for transferring power from truck/trailer to vehicle, para 30-37; see connector acting as guides, para 30-37,see train track example of using connector to couple for electrical transfer connection, para 100-106);
an electric charging station for a container transport vehicle (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37), said electric charging station comprising:
(charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37); and
a contacting unit connected to said charging device  (charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36), 
wherein said contacting unit is configured to establish a direct electrical connection between said electric charging station and said electrical contacts of a chargeable battery of a container transport vehicle for a charging procedure of the battery  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36);
a mobile housing having said contacting unit and said charging device arranged together therein (charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36);
wherein said electric charging station including said contacting unit and said charging device is configured as a mobile unit that is freely transportable to any desired installation site within a terminal (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36); and
wherein said housing defines an opening through which said contacting
unit can be moved out of said housing for a charging procedure (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36); and 
wherein said electrical contacts are arranged in the region of said guide such that, for a charging procedure of said battery, said contacting unit of said electric charging station is guided to said electrical contacts by said guide (see opening from container on truck, see connector/coupling for transferring power from truck/trailer to vehicle, para 30-37; see connector acting as guides, para 30-37,see train track example of using connector to couple for electrical transfer connection, para 100-106).

15.          With respect to claim 9, Kamen teaches:
a terminal in which said at least one container transport vehicle can be operated and in which a plurality of alternative installation sites are provided, at which said at least one electric charging station is connectable to an electric power supply network of said terminal (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

Kamen teaches:
wherein said container transport vehicle and said electric charging station are each connected via a communication connection to a terminal management system or a fleet management system in order to coordinate the operation of said container transport vehicle and said electric charging station  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

17.          With respect to claim 11, Kamen teaches:
wherein said container transport vehicle and said electric charging station are each connected via a communication connection to a terminal management system or a fleet management system in order to coordinate the operation of said container transport vehicle and said electric charging station  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

18.          With respect to claim 12, Kamen teaches:
wherein at least said contacting unit and said charging device are arranged on a common carrier element configured to permit said contacting unit and said charging device to be transported together between different installation sites  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

19.          With respect to claim 13, Kamen teaches:
wherein said housing comprises an ISO container  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

20.          With respect to claim 14, Kamen teaches:
wherein said contacting unit is configured to be moved automatically through said opening of said housing for a charging procedure  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

21.          With respect to claim 15, Kamen teaches:
a connector that is connected to said charging device for connecting said charging device to an electric power supply network or to a control unit for activating said charging device and said contacting unit and for incorporation into a fleet management system  (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

22.          With respect to claim 16, Kamen teaches:
              A container transport vehicle comprising a battery-electric travel drive including a chargeable battery with contacts and a funnel-shaped guide, wherein said contacts are arranged in the region of said guide such that, for a charging procedure of said battery, said contacting unit of said electric charging station as claimed in claim 15 is guided to said contacts by said guide (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

23.          With respect to claim 17, Kamen teaches:
wherein said container transport vehicle comprises an automatically guided container transport vehicle (charging vehicle 104 of Fig. 1, including a vehicle charger on board the truck trailer container, including a energy storage device with energy transfer capability and may be regulated by a converter, para 37; charging vehicle 104 includes a coupler connected to charging battery storage for transferring energy, para 36; see mobile housing unit which is an ISO container of a truck/trailer vehicle for having mobility to transferring charge to a proximate vehicle, para 32-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851